DETAILED ACTION
The instant action is in response to application 29 October 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second capacitors are adapted to be coupled through a voltage divider to a controller input of a controller must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 
Claim Objections
Claims 7 and 9 are objected to for the following informalities: Claims 7 refers back to “the output terminal” and claim 9 refers back to “the output terminal of the PFC circuit.”  It is unclear how these two claims differentiate from each other, since the only output terminal previously claimed is “an output terminal of a power factor correction circuit” in claim 1 upon which both claims depend.   Applicant is advised that should claim 7 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
As to claim 8, applicant claims “voltage terminals of the pfc circuit”.  However, the only recited terminal is an output terminal, and it is unclear what terminals applicant is trying to claim.  Also, this limitation lacks sufficient antecedent basis.
 As to claim 16, applicant claims “wherein the first and second capacitors are adapted to be coupled through a voltage divider to a controller input of a controller.”  First, no drawings are 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Hashimoto (US 2019/0326829).
As to claim 1, Hashimoto discloses (see image with item matching below) A controller, comprising: an absolute value circuit (abstract “a resistance short-circuiting switch that short-circuits the inrush current suppressing resistor; and a control circuit that generates a signal for turning off the resistance short-circuiting switch when an absolute value of the input AC voltage is higher than the output DC voltage.”) having a voltage output and first  and second power inputs, the first and second power inputs adapted to be coupled to an alternating current (AC) power source; and a comparator having a comparator output and first and second comparator 

    PNG
    media_image1.png
    435
    694
    media_image1.png
    Greyscale

As to claim 3, Hashimoto discloses wherein the control input is a control input of a switch of the PFC circuit.
As to claim 4, Hashimoto discloses wherein the first power input is adapted to be coupled to a current terminal of the switch (node 40 is coupled via the rectifier).
As to claim 5, Hashimoto discloses wherein the control input is a control input of a switch of a voltage multiplier circuit of the PFC circuit (Note that the output voltage from a boost converter comes from its L*di/dt term.  By acting as a current shunt for the inrush, it is effectively acting as a voltage multiplier with a 1/k value, where k is a real number.  As such, broadly interpreted, it acts as a voltage multiplier to the PFC circuit, since it changes the gain of the circuit).

As to claim 7, Hashimoto discloses wherein the second comparator input is adapted to be coupled through a voltage divider to the output terminal (see image above, resistors 48/42).
As to claim 8, Hashimoto discloses wherein the first and second power inputs are adapted to be coupled through the AC power source to voltage terminals of the PFC circuit (see image above).
As to claim 9, Hashimoto discloses wherein the second comparator input is adapted to be coupled through a voltage divider to the output terminal of the PFC circuit (see image above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 10, 11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nillsen (US 4,593,167) in view of Nguyen (US 5148360) and Leisten (US 2004/027840)  
As to claim 10, Nilsen discloses an apparatus comprising: a power factor correction (PFC) circuit having a voltage output (Fig. 1, 1X), a control output (Fig. 1, 5X), and first (1a) and second  (1b) voltage inputs, the first and second voltage inputs adapted to be coupled to an alternating current (AC) source (S), 
Nilsen does not explicitly disclose the first voltage input adapted to be coupled to an inductor the first rectifier input adapted to be coupled to the inductor, the second rectifier input coupled to the second voltage input, the first current terminal coupled to the second rectifier input, and the second current terminal coupled to a terminal between the first and second capacitors.
Nguyen teaches an apparatus comprising: a power factor correction (PFC) circuit having a voltage output (output 14), and first (T1) and second voltage (T2)inputs, the first and second voltage inputs adapted to be coupled to an alternating current (AC) source (S1), the first voltage input adapted to be coupled to an inductor (L1), and the PFC circuit including: a rectifier network (D1-D4) having a rectifier output (Node D1/D3/C2/R2) and first (T3) and second rectifier (T4) inputs, the first rectifier input adapted to be coupled to the inductor, the second rectifier input coupled to the second voltage input, and the rectifier output coupled to the voltage output;
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nilsen to use the input filter as disclosed in Nguyen to decrease total harmonic distortion (abstract). 
	Leisten teaches and a voltage multiplier circuit including a switch (6) and first and second capacitors (5), the switch having a control input and first and second current terminals, the first current terminal coupled to the second rectifier input (connected to – AC input), and the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nilsen to use the voltage multiplier as disclosed in Leisten to further decrease impact from harmonics (abstract). 
	As to claim 11, Nilsen in view of Nguyen and Leisten teaches wherein the control input is adapted to be coupled to a controller output of a controller (selector switch of Leisten).
	As to claim 14, Nilsen in view of Nguyen and Leisten wherein the voltage output is adapted to be coupled to a controller input of a second controller (cathode/anode of magnetron).
Claim(s) 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nillsen (US 4,593,167) in view of Nguyen (US 5148360), Leisten (US 2004/0027840), and Hashimoto (US 2019/0326829).
	As to claim 15, the combination does not disclose wherein the voltage output is adapted to be coupled through a voltage divider to a controller input of a controller.
	Hashimoto teaches wherein the voltage output is adapted to be coupled through a voltage divider to a controller input of a controller.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use feedback as disclosed in Hashimoto to increase stability of the control loop.  
	As to claim 16, the combination does not disclose wherein the first and second capacitors are adapted to be coupled through a voltage divider to a controller input of a controller.	
Hashimoto teaches wherein the first and second capacitors are adapted to be coupled through a voltage divider to a controller input of a controller (the feedback voltage divider is regarded as similar to the one shown by applicant in Fig. 6).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use feedback as disclosed in Hashimoto to increase stability of the control loop.  
Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nillsen (US 4,593,167) in view of Nguyen (US 5148360), Leisten (US 2004/0027840), and Hashimoto (US 2019/0326810), hereafter referred to as Ishii to distinguish it from the other Hashimoto reference.
As to claim 17, the combination does not disclose wherein the first and second voltage inputs are adapted to be coupled to first and second power inputs of a controller.
Ishii teaches wherein the first and second voltage inputs are adapted to be coupled to first and second power inputs of a controller (Fig. 1)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use feedforward response as disclosed in Ishii to quickly respond to changes in supply.  
Allowable Subject Matter
Claims 18-20 allowed.
Claims 12-13 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 12, the prior art fails to disclose: “wherein the switch is a first switch, the control input is a first control input, and the PFC circuit further includes a second switch having a second control input and third and fourth current terminals, the third current terminal coupled to the first rectifier input and adapted to be coupled to the inductor, and the fourth current terminal 
As to claim 18, the prior art fails to disclose: “a rectifier network having a rectifier output and first and second rectifier inputs, the first rectifier input adapted to be coupled to the inductor, the second rectifier input coupled to the second voltage input, and the rectifier output coupled to the first voltage output; and a voltage multiplier circuit including a switch and first and second capacitors, the switch having a control input and first and second current terminals, the first current terminal coupled to the second rectifier input, and the second current terminal coupled to a terminal between the first and second capacitors; and a controller having a controller input and a controller output, the controller input coupled to the control output, the controller including an absolute value circuit and a comparator, the absolute value circuit having a second voltage output and first and second power inputs, the first and second power inputs adapted to be coupled through the AC power source to the first and second voltage inputs, the comparator having a comparator output and first and second comparator inputs, the first comparator input coupled to the second voltage output, the second comparator input adapted to be coupled to the output terminal, and the comparator output adapted to be coupled to the control input.” in combination with the additionally claimed features, as are claimed by the Applicant.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.